In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                   ___________________________

                        No. 02-21-00424-CV
                   ___________________________

SONIA CHOWDHURY, ATM CHOWDHURY, ASMA OZZELL INDIVIDUALLY,
 FAHIM CHOWDHURY, INDIVIDUALLY AND AS NEXT FRIEND OF MINORS
                  F.C., AND M.C., Appellants

                                     V.

              NATHANIEL OWEN SELMAN, Appellee


                On Appeal from the 431st District Court
                       Denton County, Texas
                    Trial Court No. 19-7382-211


             Before Birdwell, J.; Sudderth, C.J.; and Bassel, J.
                  Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered “Appellants’ Motion to Dismiss.” We grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellants must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                       Per Curiam

Delivered: September 15, 2022




                                            2